DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (JP 2019-140787).  Regarding claim 1, Nakamura teaches an armrest (50) comprising: an arm-side wire harness (94) including an electric wire (see Figure 1) and an arm-side connector (24) that is on an end of the electric wire and is to be coupled to a mount member-side connector (36) mounted on a mount member (16; see Figure 1); and an arm body member (52) including an electric wire routing cavity in which the electric wire of the arm-side wire harness is arranged (see Figure 10) and a mount member-side wall (66) that is to be arranged opposite the mount member (16), the arm body member (52) being to be fixed to the mount member (16) while the mount member-side wall (66) being opposite the mount member (see Figures 1 and 2), wherein the mount member-side wall (66) includes a connector insertion hole (68, 70) through which the arm-side connector (24) can be inserted (see Figures 5, 10, 11), and the arm body member (52) includes an operation hole that is continuous from the connector insertion hole (68, 70) via the electric wire routing cavity (see Figure 10).

Regarding claim 2, Nakamura teaches a cover (66) that is attached to the arm body member (52) to close the operation hole (see Figure 10).

Regarding claim 3, Nakamura teaches wherein when the arm body member (52) is fixed to the mount member (16), the mount member- side connector (36) and the arm-side connector (24) that are coupled are inserted in the connector insertion hole (68, 70; see Figure 11).

Regarding claim 4, Nakamura teaches wherein the electric wire that has a length including a coupling stroke length necessary for coupling the mount member-side connector and the arm-side connector can be arranged in the electric wire routing cavity (see Figures 8 and 10).

Regarding claim 5, Nakamura teaches a seat with an armrest comprising: the armrest according to claim 1 (see above); and the mount member (16), wherein the mount member is the seat, and the mount member-side connector (36) is fixed to the mount member (16) so as to face the connector insertion hole (68, 70) when the arm body member is fixed to the mount member (see Figure 1).

Regarding claim 6, Nakamura teaches wherein the arm body member (52) is pivotable around an axis extending from the mount member to the arm body member (see Figure 1), and the electric wire having an extra length necessary for pivoting the arm body member can be arranged in the electric wire routing cavity (see Figures 8 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636